EXHIBIT 10.3

 

SECURITIES PLEDGE AGREEMENT

 

This Securities Pledge Agreement, dated as of July 29, 2016 (as amended,
restated, supplemented or otherwise modified from time to time, this
"Agreement"), is made by and among Multimedia Platforms, Inc., a Nevada
corporation ("MPI"), Columbia Funmap, Inc., a New Jersey corporation and a
wholly-owned subsidiary of MPI ("Columbia"), and New Frontiers Media Holdings,
LLC, a Delaware limited liability company and a wholly-owned subsidiary of MPI
("NFM"), and White Winston Select Asset Funds, LLC, a Delaware limited liability
company ("Lender").

 

            MPI, Columbia and NFW are collectively referred to herein as the
"Pledgors," and MPI, Columbia and NFW shall be jointly and severally liable for
all obligations of the Debtor set forth herein. All references herein to the
Debtor refer to MPI, Columbia and NFW, unless otherwise explicitly provided or
required by the context.

 

Background

 

A. The Lender has agreed to loan up to One Million Five Hundred Thousand Dollars
($1,500,000) (the "Loan") to the Pledgors pursuant and subject to the terms of a
Master Credit Facility Agreement, dated as of July 29, 2016 (the "Loan
Agreement"), and evidenced by a Secured Promissory Note, dated July 29, 2016
(the "Note").

 

B. To secure the Pledgors' obligations under the Loan Agreement and other Loan
Documents (as such term is defined in the Loan Agreement), the Pledgors have
agreed to pledge and grant to the Lender a security interest in all of the
outstanding equity securities (the "Equity Interests") of each direct and
indirect subsidiary of MPI now or hereafter existing, including (without
limitation) Columbia and NFW (the "Subsidiaries"), pursuant to the terms and
conditions of this Agreement.

 

N O W, T H E R E F O R E ,

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

Section 1. Grant of Security Interest. To the extent not prohibited by
applicable law, the Pledgors, jointly and severally, hereby pledge, grant,
assign and transfer to the Lender, on the terms and conditions hereinafter set
forth, a continuing security interest in all of the Pledgors' respective right,
title and interest in and to all of the Equity Interests, together with all
dividends, distributions, financial interests, interest and other rights with
respect thereto, and all proceeds thereof, whether now existing or hereafter
arising, and all additional equity securities of the Subsidiaries from time to
time acquired by the Pledgors in any manner, and the certificates representing
additional equity securities (if any), and all proceeds thereof (the "Pledged
Equity Interests").

 

 1

 

 

Section 2. Security for Obligations. This Agreement secures the full and
punctual payment and performance when due, by acceleration or otherwise, of all
obligations of the Pledgors pursuant to the Loan Documents, including all
principal and interest under the Note, together with all other indebtedness and
obligations and costs and expenses for which the Pledgors are or may be
responsible under any of the Loan Documents, whether now existing or hereafter
arising, and all other indebtedness, obligations, debts and liabilities, plus
interest thereon, of the Pledgors to the Lender (as well as all claims by the
Lender against the Pledgors), whether now existing or hereafter arising, whether
voluntary or involuntary, due or not due, direct or indirect, absolute or
contingent, liquidated or unliquidated, whether the Pledgors may be liable
individually or jointly with others, whether the Pledgors may be obligated as
guarantor, surety, accommodation party or otherwise, whether recovery upon such
indebtedness may be or hereafter may become barred by any statute of
limitations, and whether such indebtedness and obligations may be or hereafter
may become otherwise unenforceable, and in each case as the same may be
modified, supplemented, amended or amended and restated from time to time
hereafter (collectively, the "Pledgors' Obligations"). This Agreement shall
create a continuing security interest in the Pledged Equity Interests and shall
remain in full force and effect until payment and performance in full of all
Pledgors' Obligations.

 

Section 3. Transfer of Pledged Equity Interests. To the extent not prohibited by
applicable law, the Pledgors hereby grants a power of attorney to, and appoint
the Lender its attorney-in-fact with respect to, the Pledged Equity Interests.
Subject to the terms and conditions of this Agreement, the Lender may exercise
all of the rights and privileges in connection with the Pledged Equity Interests
to which a transferee may be entitled as record holder thereof, together with
all rights and privileges granted hereunder. The Lender shall be under no
obligation to exercise any such right or privilege. The Pledgors have herewith
delivered to the Lender the certificates evidencing all of the Pledged Equity
Interests pursuant to an escrow agreement (the "Escrow Agreement," attached
hereto as Exhibit A) along with applicable partnership interest powers endorsed
in blank, to be held subject to the terms of this Agreement. The power of
attorney granted hereunder shall not be affected by the subsequent disability or
incapacity of the Pledgors. The Lender may delegate the powers granted to the
Lender by the power of attorney granted hereunder by a delegation in writing
which makes reference to such power of attorney and otherwise complies with
applicable law.

 

Section 4. Representation and Warranty. The Pledgors, jointly and severally,
represent and warrant to the Lender as of the date hereof that the Pledgors are
the legal and beneficial owners of, and, except as is otherwise prohibited by
applicable law, have full right and authority to pledge and assign, the Pledged
Equity Interests, free and clear of all liens, security interests, options, or
other charges or encumbrances, except any lien or security interest granted
pursuant hereto in favor of the Lender and other than those previously granted
to the Lender or disclosed to the Lender. The Pledgors further represent and
warrant, jointly and severally, to the Lender that as of the date hereof, and at
the time the Pledged Equity Interests are delivered to the Escrow Agent (as such
term is defined in the Escrow Agreement), the Equity Interests do and will
represent one hundred percent (100%) of the outstanding equity securities of the
Subsidiaries and that there are and will be no other equity securities of
Subsidiaries.

 

Section 5. Additional Covenant. The Pledgors agree that, except as otherwise
consented to or approved in advance by the Lender in writing, the Pledgors will
not sell, assign, transfer, pledge, or encumber in any other manner the Pledged
Equity Interests, except in favor of the Lender pursuant to this Agreement. Each
Pledgor agrees that at any time, and from time to time, at the expense of the
Pledgors, the Pledgor will promptly execute and deliver all further instruments,
and take all further action, that may be necessary or desirable, or that the
Lender may reasonably request, in order to perfect and protect any security
interest granted or purported to be granted hereby or to enable the Lender to
exercise and enforce its rights and remedies hereunder with respect to the
Pledged Equity Interests.

 

Section 6. Voting Rights. Until an Event of Default, as hereinafter defined, the
Pledgors shall retain all right, if any, to vote the Pledged Equity Interests on
all matters. Upon an Event of Default, the Lender may demand the delivery of the
Pledged Equity Interests pursuant to the Escrow Agreement and exercise any and
all rights as set forth in   Section 8 hereof.

 

 2

 

 

Section 7. Default. The occurrence of any of the following shall, at the option
of the Lender and without any notice or demand on the Pledgors, constitute an
event of default hereunder (an "Event of Default").

 

(a) The Pledgors default in making any payment when the same shall become due
under the Loan Documents, and such default shall continue for five (5) days
after the due date therefore.

 

(b) The Pledgors fail to comply with any term, covenant or agreement of this
Agreement or any of the other Loan Documents (other than a payment default
covered by subsection (a) above), and such failure shall continue for twenty
(20) days from the earlier of: (i) notice from WWSAF or (ii) the date on which
the Borrower first becomes aware of the noncompliance

 

(c) The Pledgors default in the performance of any of the other Pledgors'
Obligations or any term, condition or covenant contained in any other document
or instrument executed in connection therewith (subject to any applicable cure
periods).

 

(d) Any material representation or warranty made by the Pledgors herein or in
any other Loan Document, or any other material information furnished by the
Pledgors to the Lender, fails to be true and correct, or is otherwise
misleading, when made or fur-nished.

 

(e) The dissolution, merger, or consolidation of any Pledgor or the
Subsidiaries, or a transfer of a substantial part of any Pledgor's or the
Subsidiaries' property, or a transfer of a substantial part of the voting
interests of the Subsidiaries.

 

(f) The Pledged Equity Interests shall be, or be threatened to be, subjected to
forfeiture proceedings.

 

(g) The occurrence and continuation of an "Event of Default" under the Loan
Agreement.

 

Section 8. Remedies. Whenever an Event of Default shall have occurred and be
continuing, the Lender shall have the following rights and remedies, to the
extent not prohibited by law:

 

(a) Transfer all or any part of the Pledged Equity Interests and any
certificates representing the same into the name of the Lender or their nominee;

 

(b) Take control of any proceeds of the Pledged Equity Interests, including
without limitation all distributions, dividends, and financial interests
thereon;

 

(c) Execute (in the name, place and stead of the Pledgors) endorsements,
assignments, unit powers and other instruments of conveyance or transfer with
respect to the Pledged Equity Interests; or

 

(d) Exercise, to the exclusion of the Pledgors, the voting power and all other
incidental rights of ownership with respect to the Pledged Equity Interests, and
the Pledgors hereby grant the Lender an irrevocable proxy, exercisable under
such circumstances, to vote the Pledged Equity Interests, and shall promptly
deliver to the Lender such additional proxies and other documents as may be
necessary to allow the Lender to exercise such voting power.

 

Section 9. Assignment. This Agreement is for the benefit of the Lender and the
Lender's successors and assigns; and in the event that the Lender shall assign,
indorse, sell, transfer, or hypothecate to any person, firm, or corporation all
or any portion of its rights hereunder, such assignment or transfer to that
extent automatically shall constitute an assignment and transfer of this
Agreement and of the rights given to the Lender hereunder, and the assignee,
indorsee, transferee or successor of the Lender shall have, jointly with the
Lender, all of the rights and privileges given to the Lender by the terms
hereof. The Pledgors shall have no right to assign any of its rights or delegate
any of its duties hereunder without the prior written consent of the Lender.

 

 3

 

 

Section 10. Waiver. The Pledgors waive any right to require the Lender to
proceed against any person, to proceed against or exhaust any collateral, or to
pursue any other remedy in the power of the Lender. The Pledgors further waive
any defense arising by reason of any disability or other defense of any other
person. Until all of the Pledgors' Obligations are paid or performed in full,
the Pledgors shall have no right of subrogation, and the Pledgors waive any
right to enforce any remedy that the Lender now has or hereafter may have
against any other person and waive any benefit of and any right to participate
in any collateral whatsoever now or hereafter held by the Lender.

 

Section 11. Miscellaneous.

 

(a) No Implied Waivers. No waiver by the Lender of any default shall operate as
a waiver of any other default or of the same default on any subsequent occasion.

 

(b) Successors and Assigns. This Agreement shall constitute a continuing
agreement between the Pledgors and the Lender, and all powers, rights,
privileges, obligations, and duties herein set forth shall apply to, inure to
the benefit of, and be binding on the heirs, executors, administrators,
successors and assigns of the Pledgors and the Lender.

 

(c) Governing Law and Venue. This Agreement and any dispute between or among the
parties arising from or related to this Agreement or the transactions
contemplated hereby shall be governed by and construed in accordance with the
laws of the Commonwealth of Massachusetts, without giving effect to such
jurisdiction's principles of conflict of laws. Each of the parties hereto
consents to the exclusive jurisdiction and venue of the courts, as the case may
be, of Suffolk County, Massachusetts or the United States Federal Court District
of Massachusetts; Eastern Division.

 

(d) Remedies Cumulative. The rights and remedies herein are cumulative, and not
exclusive of other rights and remedies which may be granted or provided by law.

 

(e) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument. The delivery of any parties to the
others of a telecopy or facsimile signature to this Agreement shall have the
same effect as the delivery of an original signature. The parties thereafter
shall promptly deliver original signature pages one to the others, however any
failure or delay in the delivery of an original signature shall not vitiate or
impair the legally binding effect of a telecopy or facsimile signature.

 

(f) Notices. All notices and other communications hereunder shall be in writing
and shall be deemed effectively given: (i) upon personal delivery to the party
to be notified, (ii) when sent by confirmed electronic mail or facsimile, (iii)
five days after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (iv) one day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt, to a party at the address set forth below (which may be
changed in accordance with these notice procedures):

 



 

If to the Lender:

 

White Winston Select Asset Funds

 

 

 

265 Franklin St., Suite 1702

 

 

 

Boston, MA 02110

 

 

 

Attn: Todd M. Enright

 

 

 

Fax: 801-938-7540



 

 4

 

 



 

with a copy to:

 

McCarter & English, LLP

 

 

 

265 Franklin St.

 

 

 

Boston, MA 02110

 

 

 

Attention: Burt Winnick

 

 

 

Fax: 617-326-3078

 

 

 

 

 

If to the Pledgors

 

Multimedia Platforms, Inc.

 

 

 

2929 East Oakland Blvd.

 

 

 

Fort Lauderdale, FL 33308

 

 

 

Attention: Robert Weiss

 

 

 

 

 

With a copy to:

 

Lucosky Brookman, LLP

 

 

 

101 Wood Avenue, 5th Floor

 

 

 

Woodbridge, NJ 08830

 

 

 

Attention: Joe Lucosky



 

(g) No Third Party Beneficiaries. Except to the extent, if at all, otherwise
expressly provided herein, the provisions of this Agreement shall not confer any
rights or remedies on anyone not a party to this Agreement, and no person shall
have the right to claim the rights of a third party beneficiary hereunder (other
than the heirs, administrators, personal representatives, successors and assigns
of the Lender).

 

(h) Entire Agreement; Amendment. This Agreement embodies the entire agreement
and understanding between the parties relating to the subject matter hereof and
there are no covenants, promises, agreements, conditions or understandings, oral
or written, except as herein set forth. This Agreement may not be amended,
waived or discharged except by an instrument in writing executed by the party
against whom such amendment, waiver or discharge is to be enforced.

 

(i) JURY TRIAL WAIVER. PLEDGORS AND LENDER HEREBY MUTUALLY WAIVE ANY AND ALL
RIGHTS THAT THEY MAY NOW OR HEREAFTER HAVE UNDER THE LAWS OF THE UNITED STATES
OF AMERICA, ANY STATE OR TERRITORY, TO A TRIAL BY JURY OF ANY AND ALL ISSUES
ARISING EITHER DIRECTLY OR INDIRECTLY IN ANY LITIGATION, ACTION OR PROCEEDING
BETWEEN PLEDGORS, LENDER OR THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, OUT OF OR
IN ANY WAY CONNECTED WITH THIS AGREEMENT.

 

[Signature Page Follows]

 

 5

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Pledge
Agreement to be duly executed by their duly authorized representatives, all as
of the day and year first above written.

 

PLEDGORS:

 

MULTIMEDIA PLATFORMS, INC.

 



By:Witness:  

Name:

Name:

 Title:   



 

COLUMBIA FUNMAP, INC.

 



By:Witness:  

Name:

Name:

 Title:   



 

NEW FRONTIERS MEDIA HOLDINGS, LLC

 



By:Witness:  

Name:

Name:

 Title:   



  

LENDER:

 

WHITE WINSTON SELECT ASSET FUNDS, LLC

 



By: Witness:  

Name:

 Title:   



 

 6

 

 

Exhibit A

 

Escrow Agreement

 

(See attached.)

 

 

 

 

 



7



 